 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Frank Muniz, Jr.,                                No. CV-17-02532-PHX-SMB
10                  Plaintiff,
11   v.                                               ORDER
12   Joseph M. Arpaio, et al.,
13                  Defendants.
14
15
16          At issue is the Report and Recommendation (Doc. 73) (“R&R”) entered by United
17   States Magistrate Judge John Z. Boyle in this matter recommending the Court deny
18   Plaintiff’s Motion for Leave to Amend his Complaint (Doc. 70). Petitioner was warned in
19   the R&R that he had 14 days from its entry on August 5, 2019, in which to file any
20   objections thereto. (Doc. 73 at 7-8.) That deadline passed on August 19, 2019 and
21   Petitioner has filed no objections. The Court may therefore accept the R&R without further
22   review. United States v. Tapia-Reyna, 328 F.3d 1114, 1121 (9th Cir. 2003). And it does so.
23          The Court nonetheless also has conducted a substantive review of the Petition and
24   the supporting filings, and thereafter concludes that Judge Boyle’s R&R, and all of its
25   reasoning, is correct.
26          As Judge Boyle found, Plaintiff’s Motion to Amend was unduly delayed without
27   good cause and the Motion does not comply with LRCiv 15.1.
28
 1         IT IS ORDERED adopting in whole Judge Boyle’s R&R (Doc. 73) and denying
 2   Plaintiff’s Motion to Amend his Complaint (Doc. 70).
 3         Dated this 20th day of August, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
